Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) was
timely paid, the finality of the previous Office action is withdrawn pursuant to 37 CFR 1.114.
The amendment filed on 11/09/2021 is entered.
	Claims 1 and 12 are amended. Claim 11 was previously cancelled. Therefore, original claims 1-10 and 12-17 are currently pending.
	
Reissue Applications
3.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,171,398 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
4.	In the last Office action it was determined that the reissue oath/declaration filed with this application is defective because the error in the claim(s) has not been identified with reference to the specific claim(s) and the specific claim language wherein the error lies.. (Id., the final Office action dated 09/10/2021, at pp. 15-16). Applicant filed a supplemental declaration accompanied by the amendment. The new declaration states the following:  
“Applicant believes the original patent to be partly inoperative or invalid by reason of the patentee claiming less that the patentee had a right to claim in the patent. Applicant seeks to correct the error by deleting the limitations of the independent claims directed to the detecting of text related to a particular content in the conversation, including limitations directed determining whether the detected text  includes key words and identify content corresponding to the key words.” (Id.,)

Applicant further present the same argument presented in response to the non-final Office action that “[t]he reissue declaration may be signed by the assignee if the application for the original patent was filed under 37 C.F.R. § 1.46 by the assignee of the entire interest. In this case, the application for the original patent was in fact filed under 37 C.F.R. § 1.46 by the assignee of the entire interest (see the Application Data Sheet (ADS) filed on May 9, 2014, in the application for the original patent). Accordingly, a supplemental declaration signed by the assignee is attached.” (Remarks at 8)
reference to the specific claims(s) and the specific claim language required by the MPEP at 1414 (II.) (C.) (See the non-final Office action dated 04/19/2021). Additionally, the MPEP states, “[I]n identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” (Id., 1414 (II.) (B.)
Examiner notes that, the above statement in the supplemental declaration does not refer to the specific claim wherein the error lies. Additionally, the new declaration, while identify an error (e.g., “detecting of text related to a particular content in the conversation”) does not have a statement as to how the error renders the original patent wholly or partly inoperative or invalid.1” 
For that reason, the rejection of claims 1-10 and 12-17 as failing to identify at least one error with reference to the specific claim and specific claim language relied upon to support the reissue application is maintained. (See 37 CFR 1.175 and MPEP § 1414, 37 CFR 1.175).   
    
Claim Rejection – 35 USC 112 1st ¶
one or more predefined images” corresponding to the key word in the detected text of the received messages. In view of Applicant’s amendment, deleting  the term “predefined,” the rejection of claims  1 and 12 is hereby withdrawn. 

Claim Rejection - 35 USC 251, New Matter and Impermissible Recapture
6.	In the last Office action, claims 1-10, and 12-17 were rejected under 35 U.S.C. 251 for the recitation of “predefined” content images, as being based upon New Matter added to the patent for which reissue is sought. In view of Applicant’s amendment, the rejection of claims 1-10, and 12-17 under 35 U.S.C. § 112(a) New Matter is hereby withdrawn. 

	As to the rejection under 35 U.S.C. 251 on the grounds of impermissible recapture in the last Office action, it was determined that the following 4 limitations are surrendered-generated: 
(1) “detecting, [based on a scheme], text [related to a particular content in],” 
(2)“in an intermediate layer [which is generated] between the background layer and the speech layer of the messenger, [on which the background image is displayed and the speech layer on which the speech window is displayed, in response to the detecting of the text relating to the particular content; and providing, by the processor of the user device, information related to the particular content in response to selection of the content image, wherein the content image is selectable by a touch input,]” 
(3) “wherein [all of the speech window is displayed and] at least part of the content image and [at least part of] the background image is covered by the speech window,” and 
(4) “[during the displaying of the content image, and wherein the providing of the information related to the particular content comprises: determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and displaying the information related to the particular content according to the executed internal or external function]”  (Id., the amended claims 1, 12 and the CRM claim 16).
Applicant submits that the rejection of claims 1-10 and 12-17 should be withdrawn. (Remarks at pp. 10-11)
While the Examiner acknowledges that the SGL (4) is partially restored, however, it is noted that the restored  SGL (4) limitation does not have antecedent basis with respect to “particular content2,” and for that reason the claims 1 and 12 are rejected under 35 USC 112 second paragraph3. 
	With respect to the SGL limitation (3) Applicant argues that the “[a]pplicant did not  argue about the feature “all of the speech window is displayed.” (Id.) The Examiner disagrees with Applicant’s argument, because the MPEP references to the “amended/argued” material in describing the surrendered generating limitation (Id., at 1412.02 (C.)) However, since the SGL limitation (3) is restored, the rejection of claims 1and 12 with respect to SGL (3) limitation is hereby withdrawn. 
	With respect to SGL (2) Applicant argues that the limitation “on which the background image is displayed and the speech layer on which the speech window is displayed” merely

The Examiner agrees with the Applicant’s that the statement, the statement is the repeat of the limitation on lines 5-7 of claim 1. However, the Examiner notes that the restored SGL limitation does not have antecedent basis with respect to “particular content,4” and for that reason the claims 1 and 12 are rejected under 35 USC 112 second paragraph. 
Additionally, the Examiner notes that SGL (2) also include the limitation “wherein the content image is selectable by a touch input,” and this limitation is not restored. As such, the rejection of claims 1 and 12 under 35 USC 251 as being an improper recapture of broadened claimed subject matter with respect to this wherein clause is maintained. 
	With respect to SGL (1) Applicant argues that the limitation has been restored. (Remarks at 11) Examiner agrees with Applicant that SGL (1) is restored and for that reason the rejection of claim 1 and 12 with respect to this limitation is hereby withdrawn. 

Claim Rejections - 35 USC § 103
7.	with respect to the rejection of claims as being obvious over Droz and Rodriguez, Applicant asserts that the combination of the two references does not discloses or suggest all of the limitations of claims 1 and 12. Applicant argues that the combination does not disclose or suggest “wherein the providing of the information related to the particular content comprises: determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device 
	Examiner respectfully disagrees with the Applicant’s argument. As set forth infra 
The Examiner interpreting this claim limitation in accordance with the specification of the ‘398 patent as, when a content is selected by the user (execution of an internal application), connecting to an external server (displaying a website), the content type is determined, because the display of the website is in according to the content type. (See ‘398 patent at 19:3-10, see also ‘398 patent at 19:11-16, see also 19:52 – 20:8)   
	Similarly, Jablokov, in the same filed of endeavor teaches the argued limitation because Jablokov teaches a database with additional content data, such that when a word is selected by a user, the advertisement associated with the selected word is presented to the user. (Id., Jablokov at [0119],  [0206], see also [0206], [0211])) In each of the portions addressed  by the Examiner when a user communicates through the messenger, for example the word “Coffee” is identified by the system as the keyword in the message, the software of the provider (note that the software of the provider is equivalent to the structure that perform the function of this limitation) chooses the Advertisement relevant to the keyword for the user, and by doing this type of the particular content is determined when the content is selected. (Id., [0211])       
	As to the limitation, displaying the information related to the particular content according to the executed internal or external function, See Jablokov at [0211] teaches that both the sender and the receiver the advertisement and could click on the advertisement. (Id., at [0206]) Therefore, the information related to the particular content is displayed according to the executed internal or external function.
Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
8.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error with reference to a specific claim. The reissue oath/declaration filed with this application is also defective because it fails to contain the statement(s) required under 37 CFR 1.175 as to applicant’s belief that the original patent is wholly or partly inoperative or invalid. See 37 CFR 1.175 and MPEP § 1414. 
The MPEP at, 1414 (II.) (C) states in part, “[A]ny error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.” The MPEP also states, “[I]n identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” (Id., 1414 (I.) 
The Examiner acknowledges that in the supplemental declaration the error is identified, however the statement does not reference to a specific claim and the error statement does not identify why the original patent to be wholly or partly inoperative or invalid, as required by the MPEP. 

9.	Claims 1-10, and 12-17 are rejected as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251. See 37 CFR 1.175.
	The nature of the defect(s) in the oath or declaration is set forth above in this Office action.
Claim Rejection – 35 USC 112 2nd ¶
10.	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 7-10 and 12-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "particular content" in claim limitation “in response to the detecting of the text relating to the particular content” and several other claim limitations afterward. There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims 7-10 also recite the same claim limitation “particular content” and are rejected for the same rational.
	Independent system claim 12 and computer readable medium claim 16, and dependent claims 13 are rejected for the same rational. Dependent claims 14-15 and 17 are rejected for the reason that they are dependent on a rejected base claim.  
	
Impermissible Recapture
12.	Claim 1-10, 12-17 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

During prosecution of the ‘979 application (hat matured into the ‘398 patent), Applicant made several amendments to the claims. For example, in the amendment of 12/19/2016 (“Dec 2016 Amendment,” after the FOA of 10/19/2018), Applicant amended the independent claims 1, 13 (finally renumbered as claim 12) and 17 and argued about the claims. Applicant in particular argued:
“Gabbard fails to disclose or suggest . .displaying, by the display of the user device, a content image matched to the content [in the conversation] in an intermediate layer between the background image and the speech window, in response to the detecting of the text relating to the content...” (Id., Remarks of Dec 2016, p. 11)
Applicant concludes that the combination of Jablokov, Setlur and Gabbard fails to disclose or suggest all of the limitation of the elements of independent claims 1, 13 and 17 as amended. (Id.) Applicant presented this argument to overcome the rejection of claims over Jablokov in view of Setlur and Gabbard. 
In the amendment of 02/17/2017 (“Feb 2017 Amendment,” after advisory action), Applicant amended the independent claims to include the limitation “wherein the content image is selectable by a touch input, and wherein all of the speech window is displayed during the displaying of the content image.” (Id.) Applicant in his remarks argued about the same limitation (see above) argued previously and concluded that the combination of Jablokov, Setlur and Gabbard fails to disclose or suggest all of the limitation of the elements of independent claims 1, 13 and 17 as amended. (Id, Feb 2017 at pp. 11-13) 

In the amendment of 10/16/2017 (“Oct 2017 Amendment,” after the non-final OA of 07/14/2017) Applicant amended the last limitation in the independent claims as follows, “wherein all of the speech window is displayed and at least part of the image is covered by the speech window during the displaying of the content image” (Id.) Applicant in his remarks argued the following;
“Gerszberg, at paragraph [0040] recites that the “user may further return to an original display as shown in FIG. 5 by, for instance, touching the advertisement 300 and/or selecting a function key 142”. Returning to an original display does not equate to “wherein the content image matched to the content in an intermediate layer between the background image and the speech window is selectable by a touch input”, as recited in claim 1, as amended. Hence, Gerszberg fails to disclose the feature above.” (Id., Oct 2017 at p. 9)

Applicant further argued,
“In addition, claim 1, as amended, recites that all of the speech window is displayed and at least part of the content image is covered by the speech window during the displaying of the content image. [Emphasis added]
Droz, Gerszberg, and Gilliam, alone or in combination, fail to disclose that at least part of the content image is covered by the speech window during the displaying of the content image.” (Id.)
In the amendment of 03/22/2018 (“Mar 2018 Amendment,” after the FOA of 01/03/2018) Applicant amended the claims to include, “and at least part of the background image is covered by the speech window,” as part of the wherein clause of the ‘displaying’ of the claims. Applicant presented the following arguments:
Droz fails to disclose the features of “displaying, by the display of the user device, a content image matched to the content in an intermediate layer between the background image and the speech window, in response to the detecting of the text relating to the content” and “providing, by the processor of the user device, information related to the content in response to selection of the content image, wherein the content image is selectable by a touch input”, as recited in claim 1. (Id., Mar 2018 Amendment, p. 9) [Emphasis in original]
At page 4 of the Office Action, the Examiner acknowledged that Droz fails to teach, “wherein the content image is selectable by a touch input”, and “wherein all of the speech window is displayed and at least part of the content image is covered by the speech window during the displaying of the content image”. However, the Examiner asserted that Gerszberg teaches the features above and that it would be proper to modify Droz according to Gerszberg. Applicants respectfully disagree.” (Id.) [Emphasis in original]
In the amendment of 08/08/2018 (“Aug 2018 Amendment,” after the appeal conference of 07/13/2018 and filling RCE along with the amendment), Applicant amended the claim to include, “detecting, based on a scheme, by a processor of the user device, text related to a particular content in the conversation;”, and “wherein the providing of the information related to the particular content comprises: determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and displaying the information related to the particular content according to the executed internal or external function.”  (Id. pp. 2-3)  
In addition to the amendment, Applicant argued the following in his remarks:
“Applicant contacted the Examiner to indicate that upon removal of a limitation in the claim amendments suggested by the Examiner, the suggested amendment would be acceptable, and further agreed to add the removed limitation as new dependent claims. However, the Examiner indicated that he is not able to enter an Examiner’s Amendment while an Appeal Brief is due, and suggested that an RCE be filed, with the claim amendments, in response to the Notice of Panel Decision from Pre-Appeal Brief Review dated July 13, 2018. Accordingly, Applicant is submitting herewith, an RCE with claim amendments that the Examiner indicated as overcoming all of the cited references.” (Id. Remarks of Aug 2018 at, 8)
It was after the above amendment, which was agreed by the Applicant (See the argument in the Mar 2018 Amendment), the Office allowed the claims. 

The MPEP in 1412.02 states:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three-step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:
(1) First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test. 
In the instant reissue application, the applicant amended and broadened independent claims 1, and 12 and claim 16 (now amended as a dependent to claim 1, claiming a non-transitory computer readable medium (“CRM”) performing the method claim 1). 
The amended claims no longer requires the following feature or limitation: 
(2)“in an intermediate layer [which is generated] between the background layer and the speech layer of the messenger, on which the background image is displayed and the speech layer on which the speech window is displayed, in response to the detecting of the text relating to the particular content[; and providing, by the processor of the user device, information related to the particular content in response to selection of the content image, wherein the content image is selectable by a touch input,]” 
In other words, the amended claims 1, 12 and the CRM claim 16 are broadened in such a way that no longer requires the feature, which was added as amendment during the original prosecution of the‘398, patent, and therefore, step (1) is satisfied. 
With respect to the second step of recapture determination and the question that whether applicant surrendered any subject matter MPEP states: 
“[i]t is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” (Id., at 1412.02, II.B.1.)  

The Examiner notes that during the prosecution of the ‘979 application, in addition to the Applicant’s amending claims and making the arguments about them that led to the allowance of the claims (See the history of amendments of Dec 2016, Feb. 2017, Oct 2017, Mar 2018 and Aug 2018, and the discussion of the arguments presented by Applicant discussed above), the examiner indicated the following as the “Reasons for Allowance”:
“In particular, the prior arts of record (i.e. Droz, Gerszberg, Rodriguez, Gilliam, and Jablokov) do not explicitly teach the inventive concept of displaying a speech window including a conversation in a messenger, detecting text related to a particular content of the conversation, displaying a content image matched to the particular content as a background screen in an intermediate layer between a background layer and a speech layer of the messenger, in response to a selection of the content image, providing information related to the particular content, wherein a background image is displayed on the background layer and the speech window is displayed on the speech layer, and wherein all of the speech window is displayed and at least part of the content image and background image is covered by the speech window.
Furthermore, the prior arts of record do not explicitly teach wherein the providing of the information related to the particular content comprises determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and displaying the information related to the particular content according to the executed internal or external function, wherein the internal function includes a function of executing an application of the user device and the external function includes one of connecting to an external server and displaying a website of the information, results of searching for information, or acquiring and displaying a coupon related to the particular content.” [Emphasis in original] (Notice of Allowance dated 08/27/2018 at, 2)  

The Examiner in this reissue application, determines that the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution, by the Applicant and therefore step (2) is satisfied. (See MPEP 1412.02)

With respect to the third step of the recapture determination and the question that whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule, MPEP states:
“In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.” (Id., at 1412.02, II.C.)

The examiner determines that while the claims 1, 12 and 16, are amended to include some narrower limitations, the narrow limitations are not related to the surrendered subject matter. 
For example the “displaying, by the display of the user device…” is amended to include “the identified content image” and “the speech layer of the messenger,” is not related to the surrendered subject matter limitation (2), i.e., “on which the background image is displayed …; providing, …, wherein the content image…by a touch input,5” added by several amendments of on Mar 2018 and Applicant argued about them. (See the above analysis)    
Therefore, it is true that the reissued claims were materially narrowed in other respects, to avoid the recapture rule however, impermissible recapture exist, because the narrowed limitations are not related to the surrendered subject matter (the Surrender Generating Limitation) Accordingly, step (3) is satisfied.
	Same analysis applies to the dependent CRM claim 16 as well.
The Examiner thus determines that, claims 1-10, 12-17 are recapturing subject matter that was previously surrendered and for that matter (see the 4 identified features or limitations), claims are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. Applicant cannot in one proceeding amend a claim to make the claim allowable, and in another proceeding eliminate the same amended limitations and argues that the claim is still allowable. Because the added or argued limitations are surrendered subject matter and it is improper recapture if applicant write similar claim in scope eliminating the surrendered subject matter. Willingham, 282 F.2d 353, 127 USPQ 211 (CCPA 1960). The question as to whether a reissue patent violates the rule against recapture of subject matter surrendered during original prosecution is a question of law. In re Mostafazadeh, 643 F.3d at 1358, 98 USPQ2d at 1642. See MPEP 1412.02. 
				
Claim Interpretation 


A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.

B. Claim Interpretation Under 35 U.S.C. §112(6th)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

It is determined that claims 12, and 13-14 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

It is determined that claim 12 recite:
Phrase (1) a touch screen display configured to: display a speech window including a message…, the background image being displayed on a …, and wherein the speech window is …receive an input.  
	Phrase (1) does not meet invocation prong (A) because, to one of ordinary skill in the art considering the prior art of record a ‘touch screen’ do expressly convey a particular structure. As such the limitations in Phrase (1) does not invoke 112 (sixth paragraph).

	It is determined that claim 12 also recite:
Phrase (2) a processor configured to: detect based on a …; determine whether…; identify a content…; perform a control …; perform a control …; determine a type of …; executing an internal…; and displaying the information… .
 

With respect to Phrase (2), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is found that ‘processor configured to' is a generic placeholder or nonce term equivalent to ‘means.’ The MPEP with respect to the structure of ‘processor’ and/or ‘microprocessor’ states in part:
“For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." [Emphasis added] Id.”

	In the present situation, while the ‘processor’ convey a particular structure for the simple specified functions in the MPEP, e.g., ‘receiving’ data, ‘storing’ data, and ‘processing’ data, however, to one of ordinary skill in the art considering the prior art of record, the phrase ‘processor’ alone does not denote particular structure either expressly or inherently for performing the functions in Phrase (2), because an off the shelf processor need to be programmed based on an algorithm. As such, Phrase (2) meet invocation prong (A) 
	Phrase (2) meet invocation prong (B) because there is a functional recitation to ‘detect’, ‘determine’, ‘identify’, ‘perform,’ etc. 
	Phrase (2) meets invocation Prong (C) because there is no structure recited in the limitation that performs the function.

	Thus the limitations in Phrase (2) invokes 112 (6th paragraph). 

Corresponding Structure:
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (2) is based on Figs. 6 and 7, and their associated discussions. According to the specification, the recited function of Phrase (2) is implemented or performed by using control unit such as 170 with its associated hardware 6, (See, ‘398 at 12:39-50), that can execute the messenger according to  the flow chart in Fig. 7 described at 19:20 – 20:65. For example element 701 in the flow chart describing executing the messenger in response to a user input in operation 701 and later may sense a text input (detect text in the claim) event in a state of executing the messenger in operation 703 and 705. (Id., 19:20-29 ), determine if the text includes one of key words (determine key words associated with one or more content images in the claim) in operation 707 (Id., 19:30-34), identify a content image at operation 709 (related to identify a content image in the claim), perform a control operation for displaying in operation 711 (Id., at 19:35-43), the content image is selected in operation 715 (Id., 19:49-51), determining the type of the particular content image in operation 717 (Id., at 19:52-56), analyzing and executing external function and internal function in operations 719, 721 and 723, and extracting and displaying speech window and at least part of the background image being covered by the speech window in operation 727, 729 and 731. (Id., at 20:9-16)        

Additionally, it is determined that claim 13 recite:
Phrase (3) the processor is further configured to: analyze a type of the particular content in response to a user input selecting the content image, execute a function matched to the analyzed type of the particular content, and provide the information related to the particular content through the executed function.  
It is also determined that claim 14 recite;
Phrase (4) wherein the processor is further configured to display the content image during a preset time period.    

 The Phrases (3-4) meet invocation prong (B) because there is a functional language recitation to ‘analyze’ and ‘execute’ in Phrases (3), and ‘display’ in Phrase (4).
The Phrases (3-4) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
Therefore, Phrases (3-4) invoke 112 (sixth paragraph). 

Corresponding Structure:
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrases (3-4) is based on Figs. 6 and 7, and their associated discussions. According to the specification, the recited function of Phrase (2) is implemented or performed by using control unit such as 170 with its associated hardware depicted in Fig. 7. According to the specification, determining the type of the particular content image in operation 717 (Id., at 19:52-56), analyzing and executing external function and internal function in operations 719, 721 and 723. According to the specification, displaying the content image during a preset time period is in operation 733 and 735 in Fig. 7 and the associated description at 20:38-44. 

	Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-4, 6-10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (20120011454) in view of Rodriguez (20140136987) further in view of Jablokov et al. (20120303445).
	Examiner’s note: it is noted that the corresponding structure for performing the functions in the claims 12-14 is the microcontroller 160 with memory 170 with its associated discussion in Droz reference at [0007], [0008], and [00110]. The description of the of the algorithm are pointed out in the mapping of the claim language against the cited art, throughout the rejection of the claims. 12-14. 
	As to claim 1
Regarding claim 1, Droz teaches a method for providing information through a messenger in a user device, the method comprising: displaying, by a display of the user device, a speech window including a message received from an external device and/or the message sent to the external device in the messenger and a background image of the messenger, the background image being displayed on a background layer of the messenger, wherein the speech window is displayed on a speech layer of the messenger (a chat session is displayed including an interaction between at least two participant and the desktop image is the background: Droz ¶0026-¶0027, ¶0052-¶0056, and figure 8);
detecting, based on a scheme, by a processor of the user device, text included in the received message; (textual data from the email and/or form the chat between the interaction of the participants are detected: Droz ¶0045, ¶0049-¶0050, and figure 11);
determining whether the detected text includes one of key words associated with one or more predefined content images (intelligent scanning of the textual data stream and data mining is performed. See for example during the chat if the word Pizza is typed, an advertisement for Pizza is displayed: Droz ¶0045, ¶0049-¶0050);
identifying a content image among the one or more predefined content images corresponding to the key word in the detected text of the received message; and
(textual chat related to the interaction of the participants are detected and analyzed and content image associated with the text of the interaction between the two participants is identified: Droz ¶0045, ¶0047, ¶0049-¶0050, and figure 11) See, “I am hungry” in Fig. 11 or “hungry for pizza” in Fig. 12, and the middle or intermediated layer which shows the participants or the Pizza delivery man. The identified Pizza delivery man is identified in response to the keyword “hungry.” 
displaying, by the display of the user device, the identified image in an intermediate layer between the background layer and the speech layer of the messenger, in response to the detecting of the text relating to the particular content (in response to the extracted text, an advertisement relating to the content of the conversation is displayed between the background 
See for example Fig. 8, reproduced and intended below, where the intermediate image is between the background image (with icons) and the speech bubble.
    PNG
    media_image1.png
    619
    659
    media_image1.png
    Greyscale


Examiner notes that Droz also in Fig. 11 shows that the speech bubble (e.g., “I am hungry”) covers at least part of both the background and the content image, therefore, Droz teaches the limitation wherein all of the speech window is displayed and at least part of the identified content image and at least part of the background image is covered by the speech window during the displaying of the identified content image, and 
However, to the extent that it is considered that the speech bubble does not cover the content image and the background image”, Rodriguez teaches that a content image is created 
	See for example Rodriguez teaches at least part of the content image and the background image is covered by the speech window during the displaying of the content image [the graphical user interface displays content associated with a conversation between two users in which the content is displayed over a background associated with a contact of the conversation, thus a content image is displayed as the background and the conversation is overlaid on the background: Rodriguez ¶0015-¶0017, ¶0067 and Figure 1].
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz with the teachings of Rodriguez in order to incorporate wherein at least part of the content image and the background image is covered by the speech window, during the displaying of the content image. 
	A person of ordinary skilled in the art would have been motivated to make such modification because it allows users to quickly and easily recognize which contacts are involved in a conversation as explained in ¶0065 of Rodriguez.
	
	Droz in combination with Rodriguez fails to teach wherein the providing of the information related to the particular content comprises: determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and

the execution of an internal application, connecting to an external server and displaying a website, connecting to an external server and displaying a result of making a search on a portal site, acquiring and displaying a coupon, and the like. In this regard, the content types may be variously implemented.” [Emphasis added] (Id., the ‘398 patent at 19:3-10) The ‘398 patent also teaches:
	“[F]or example, the control unit 170 may operate so as to execute a function matched to the type of content in response to the user input selecting the content image. Examples of this operation are illustrated in FIGS. 2D, 3D, 4D and 5D.” (Id., ‘398 patent at 19:11-16, see also 19:52 – 20:8) 
	The Examiner interpreting this claim limitation , when a content is selected by the user (execution of an internal application), connecting to an external server (displaying a website), the content type is determined, because the display of the website is in according to the content type.   
	Jablokov. In the same filed of endeavor teaches a database with additional content data, such that when a word is selected by a user, the advertisement associated with the selected word is presented to the user. (Id., Jablokov at [0119],  [0206], see also [0206], [0211])) In each of the portions addressed  by the Examiner when a user communicates through the messenger, for example the word “Coffee” is identified by the system as the keyword in the message, the software of the provider (note that the software of the provider is equivalent to the structure that perform the function of this limitation) chooses the Advertisement relevant to the keyword for the user, and by doing this type of the particular content is determined when the content is selected. (Id., [0211])       
	displaying the information related to the particular content according to the executed internal or external function. See Jablokov at [0211] teaches that both the sender and the receiver the advertisement and could click on the advertisement. (Id., at [0206]) Therefore, the information related to the particular content is displayed according to the executed internal or external function.
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz- Rodriguez with the teachings of Jablokov in order to determining a type of the content image that has selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the content in order to recognize and identify accurate content to be displayed to the user and be able to receiving a user input selecting text of a conversation which is previously input; and recognizing a correct content matched to the selected text in response to the user input.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation. (Id., Jablokov at [0214] ) 

	As to claim 2
	Regarding claim 2, Droz- Rodriguez and Jablokov teaches the method of claim 1. 
	Droz further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the user inputs into the messenger (text or dialog is 
	As to claim 3
	Regarding claim 3, Droz-Rodriguez teaches the method of claim 1. Droz further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the messenger receives from a conversation partner (text or dialog is extracted from the conversation from any participant that indicates that he/she is hungry: Droz ¶0044-¶0045, ¶0049-¶0050, and ¶0055).
	As to claim 4
	Regarding claim 4, Droz-Rodriguez and Jablokov teaches the method of claim 1. Droz further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the user inputs into the messenger and text that the messenger receives from a conversation partner (text or dialog is extracted from the conversation from any participant that indicates that he/she is hungry: Droz ¶0044-¶0045, ¶0049-¶0050, and ¶0055).

As to claim 6
	Regarding claim 6, Droz- Rodriguez and Jablokov teaches the method of claim 1. 
	However, Droz- Rodriguez does not explicitly teach wherein the detecting of the text comprises: receiving a user input selecting text of a conversation, which is previously input; and recognizing a content matched to the selected text in response to the user input.
	Jablokov teaches wherein the detecting of the text related to the content comprises: receiving a user input selecting text of a conversation which is previously input [a user input represents selection of an emphasized/highlighted word of the conversation and/or selection of 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz- Rodriguez with the teachings of Jablokov in order to incorporate wherein the detecting of the text related to the content comprises: receiving a user input selecting text of a conversation which is previously input; and recognizing a content matched to the selected text in response to the user input.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained at [0214] of Jablokov.
	
	As to claim 7
	Regarding claim 7, Droz- Rodriguez and Jablokov teaches the method of claim 1. 
Jablokov further teaches the method of claim 1 further comprising: identifying an information providing scheme for providing information related to the content (determining of the type of the content includes upon selection of an advertising content/ad impressions, a web browser is launched for a purchase or relevant information: Jablokov ¶0105, ¶0202, ¶0206, ¶0228-¶0229, and ¶0303). 


	As to claim 8
	Regarding claim 8, Droz-Rodriguez and Jablokov teaches the method of claim 1. 
	Jablokov further teaches wherein the internal function includes a function of executing an application of the user device and providing the information related to the content (an application residing on the mobile device provides information related to the content: Jablokov ¶0067, ¶0200, ¶0202, ¶0206, and ¶0211). The same rationale applies as in claim 8.

	As to claim 9
	Regarding claim 9, Droz-Rodriguez and Jablokov teaches the method of claim 1. Jablokov further teaches wherein the external function operating in cooperation with the user device comprises at least one of: a function of connecting to an external server and displaying a website of the information related to the content (the additional content includes a web address that is passed to the mobile phone for display of the web page of information related to the content: Jablokov ¶0128, ¶0237, and ¶0303); 
	a function of connecting to an external server and displaying a result of searching for the information related to the content on a portal site (a result of searches based on the 
	a function of connecting to an external server before acquiring a coupon related to the content and displaying the acquired coupon. The same rationale applies as in claim 7.

	As to claim 10
	Regarding claim 10, Droz- Rodriguez and Jablokov teaches the method of claim 1. 
	However, Droz- Rodriguez does not explicitly teach wherein further comprising displaying the information related to the content by using a speech window.
	Jablokov teaches wherein the providing of the information comprises displaying the information related to the content by using a speech window (information is displayed in the text message: Jablokov ¶0161, ¶0195, ¶0199, and ¶0303).
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz- Rodriguez with the teachings of Jablokov in order to incorporate wherein the providing of the information comprises displaying the information related to the content by using a speech window.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained in ¶0214 of Jablokov.

As to claim 12
a user device comprising: 
a touch screen (which will be explained to be obvious over Rodriguez) display configured to: display a speech window including a message received from an external device and/or a message sent to the external device in a messenger and a background image of the messenger, the background image being displayed on a background layer of the speech window of the messenger, wherein the speech window is displayed on a speech layer of the messenger, and (a chat session is displayed including a conversation between participants and the desktop image is the background: Droz ¶0026-¶0027, ¶0052-¶0056, and figure 8); 
	receive an input (participants of the chat session can input messages: Droz ¶0026-¶0027 and ¶0052-¶0056); and 
	a processor configured to: (As noted above, the corresponding structure for performing the functions in claims 12-14 is the microcontroller 160 with memory 170 with its associated discussion in Droz at [0007], [0008], and [00110])
	detect based on a scheme, text included in the received message (text is extracted relating to content of the interaction between two persons: Droz ¶0045, ¶0047, ¶0049-¶0050, and figure 11); 

determine whether the detected text includes one of key words associated with one or more predefined content images (intelligent scanning of the textual data stream and data mining is performed. See for example during the chat if the word Pizza is typed, an advertisement for Pizza is displayed: Droz ¶0045, ¶0049-¶0050);
identify a content image among the one or more predefined content images corresponding to the key word in the detected text of the received message; and

perform a control operation for displaying, the identified image in an intermediate layer between the background layer and the speech layer of the messenger, in response to the detecting of the text relating to the particular content (in response to the extracted text, an advertisement relating to the content of the conversation is displayed between the background layer and the speech layer of the messenger: Droz ¶0045, ¶0047, ¶0050, ¶0052-¶0056, and figure 12]; and
	However, Droz does not explicitly teach a touch screen.
	Rodriguez teaches a touch screen [a touch screen display: Rodriguez ¶0046, ¶0055, and ¶0059].
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz with the teachings of Rodriguez in order to incorporate a touch screen. A person of ordinary skilled in the art would have been motivated to make such modification because, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). In the instant situation, by utilizing a touch screen the user can directly 
Examiner notes that Droz in Fig. 11 shows that the speech bubble (e.g., “I am hungry!) covers at least part of both the background and the content image, therefore, Droz teaches the limitation wherein all of the speech window id displayed and at least part of the content image and the background image is covered by the speech window. However, to the extent that it is considered that the speech bubble does not cover the content image and the background”, Rodriguez teaches that a speech window covers part of the background content. 
See for example Rodriguez teaches wherein at least part of the content image and background image is covered by the speech window during the displaying of the content image [the graphical user interface displays content associated with a conversation between two users in which the content is displayed over a background associated with a contact of the conversation, thus a content image is displayed as the background and the conversation is overlaid on the background: Rodriguez ¶0015-¶0017, ¶0067 and Figure 1].
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz with the teachings of Rodriguez in order to incorporate wherein all of the speech window is displayed and at least part of the content image is covered by the speech window during the displaying of the content image.
	A person of ordinary skilled in the art would have been motivated to make such modification because it allows users to quickly and easily recognize which contacts are involved in a conversation as explained in ¶0065 of Rodriguez.

wherein the providing of the information related to the particular content comprises: determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and

	As to the above limitation, the ‘398 patent teaches, as the “[e]xamples of the type of content (i.e., the information providing scheme) may include the execution of an internal application, connecting to an external server and displaying a website, connecting to an external server and displaying a result of making a search on a portal site, acquiring and displaying a coupon, and the like. In this regard, the content types may be variously implemented.” [Emphasis added] (Id., the ‘398 patent at 19:3-10) The ‘398 patent also teaches:
	“[F]or example, the control unit 170 may operate so as to execute a function matched to the type of content in response to the user input selecting the content image. Examples of this operation are illustrated in FIGS. 2D, 3D, 4D and 5D.” (Id., ‘398 patent at 19:11-16, see also 19:52 – 20:8,  ) 
	The Examiner interpreting this claim limitation , when a content is selected by the user (execution of an internal application), connecting to an external server (displaying a website), the content type is determined, because the display of the website is in according to the content type.   
	Jablokov, in the same filed of endeavor teaches a database with additional content data, such that when a word is selected by a user, the advertisement associated with the selected word is presented to the user. (Id., Jablokov at [0119],  [0206], see also [0206], [0211])) In each of the portions addressed  by the Examiner when a user communicates through the messenger, for the software of the provider (note that the software of the provider is equivalent to the structure that perform the function of this limitation) chooses the Advertisement relevant to the keyword for the user, and by doing this type of the particular content is determined when the content is selected. (Id., [0211])       
	displaying the information related to the particular content according to the executed internal or external function. See Jablokov at [0211] teaches that both the sender and the receiver the advertisement and could click on the advertisement. (Id., at [0206]) Therefore, the information related to the particular content is displayed according to the executed internal or external function.
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz- Rodriguez with the teachings of Jablokov in order to determining a type of the content image that has selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the content in order to recognize and identify accurate content to be displayed to the user and be able to receiving a user input selecting text of a conversation which is previously input; and recognizing a correct content matched to the selected text in response to the user input.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation. (Id., Jablokov at [0214] ) 

As to claim 13
	Regarding claim 13, Droz-Rodriguez teaches the user device of claim 12. 
	However, Droz-Rodriguez does not explicitly teach wherein the processor is further configured to: analyze a type of the content in response to a user input selecting the content image, execute a function matched to the analyzed type of the content, and 
provide the information related to the content through the executed function.
	Jablokov teaches wherein the processor is further configured to: analyze a type of the content in response to a user input selecting the content image (when an advertising content/ad impression has been selected, it triggers the launching of a web browser for displaying related information: Jablokov ¶0032, ¶0119, ¶0202, ¶0206, and ¶0211),
	execute a function matched to the analyzed type of the content (a web browser associated with the mobile communication device is connected internally or externally for displaying related information: Jablokov ¶0067, ¶0200, ¶0202, ¶0206, and ¶0211), 
	and provide the information related to the content through the executed function (information is displayed related to the content: Jablokov ¶0202, ¶0206, ¶0211, ¶0229, and figure 7). 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz-Rodriguez with the teachings of Jablokov in order to incorporate wherein the processor is further configured to: analyze a type of the content in response to a user input selecting the content image, execute a function matched to the analyzed type of the content, and provide the information related to the content through the executed function.


	As to claim 16
	Claim 16 is the non-transitory computer-readable recording medium form (the CRM form) of claim 1. See the rejection of claim 1, above.  

17.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (20120011454) in view of Rodriguez (20140136987) and Jablokov et al. (20120303445) further in view of Gilliam (20080147501) .
	As to claim 5
	Regarding claim 5, Droz-Rodriguez and Jablokov teaches the method of claim 1. However, Droz- Rodriguez and Jablokov does not explicitly teach wherein the displaying of the content image comprises displaying the content image during a preset time period.
	Gilliam teaches wherein the displaying of the content image matched to the content comprises displaying the content image during a preset time period (advertising content/image is displayed during a predetermined time period such as a preset temporal period of 10 seconds: Gilliam ¶0067, ¶0071, ¶0076, and figure 5). 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz- 
	A person of ordinary skilled in the art would have been motivated to make such modification because it displays advertisements after messages are sent in which increases the sender’s exposure to and potential absorption of the advertisements because the sender’s attention is focused on the conservation window watching for a reply from the recipient as explained in ¶0024 and ¶0064 of Gilliam.

	As to claim 14
	Regarding claim 14, Droz-Rodriguez teaches the user device of claim 12. 
	However, Droz- Rodriguez does not explicitly teach wherein the processor is further configured to display the content image during a preset time period.
	Gilliam teaches wherein the processor is further configured to display the content image during a preset time period [advertising content/image is displayed during a predetermined time period such as a preset temporal period of 10 seconds: Gilliam ¶0067, ¶0071, ¶0076, and figure 5]. 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz-Rodriguez with the teachings of Gilliam in order to incorporate wherein the processor is further configured to display the content image during a preset time period.
	A person of ordinary skilled in the art would have been motivated to make such modification because it displays advertisements after messages are sent in which increases the sender’s exposure to and potential absorption of the advertisements because the sender’s .

18.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (20120011454) in view of Rodriguez (20140136987) and Jablokov et al. (20120303445), further in view of Ream (20110167445).
	As to claims  15 and 17
	Regarding claim 15, Droz-Rodriguez and Jablokov teaches the method of claim 1. However, Droz-Rodriguez and Jablokov fails to teach wherein the scheme includes a mapping table scheme, a semantic analysis scheme, or an ontology scheme. However, Reams in the same filed of endeavor, teaches that of a mapping table scheme, a semantic analysis scheme, or an ontology scheme (Semantic filter 404 filters content, such as by analyzing the relationship of words, phrases and terms. In one exemplary embodiment, semantic filter 404 is used to distinguish first content from second content, where the first and second content have the exact same words, but where the order of the words have substantially different meanings. Reams at ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0040). A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained in ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0040 of Reams.
	Claim 17 is dependent on CRM claim 16 and is rejected for the reason that if the CRM claim 16 executed by a processor, that would perform the method of claim 1.     

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah, whose telephone number is 571-272-3770.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Hetul Patel, is reachable at 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Signed:
Majid Banankhah                 
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            

Conferee:

/Ovidio Escalante/
Primary Examiner, Art Unit 3992

/HBP/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, since it is a broadening reissue, adding the following statement would be sufficient to the Examiner. “Applicant believes that the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. Patentee seeks to correct the error by removing the limitation “XXX,” in claims X, and Y.  Without correcting the error as described above, claims X and Y are unduly narrower."  
        
        2 See there are four occasion of “the particular content” in SGL (4).  
        3 Additionally, the Examiner notes that any modification to claims regarding the phrase “particular” content, will cause the recapture issue to be reevaluated. (See the “Aug 2018 Amendment,” after the appeal conference of 07/13/2018 and filling RCE along with the amendment, and the Remarks of Aug 2018 at 8). 
        4 See the limitation “in response to the detecting of the text relating to “the particular content.” 
        5 Note that claim 12 recites, “ and perform a control operation for displaying information related to the particular content …, wherein the content image is selectable by a touch screen.” 
        6 In the form of an Application Specific Integrated Circuit (ASICs), Digital Signal Processors (DSPs), Digital Signal Processing Devices (DSPDs), or the like.